
	

113 HR 1668 IH: Safely Sheltering Disaster Victims Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1668
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Velázquez (for
			 herself, Mr. Rangel,
			 Mr. Serrano, and
			 Mr. Jeffries) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Appropriations and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To increase the number of tenant-based rental assistance
		  vouchers made available for low-income families displaced by Hurricane
		  Sandy.
	
	
		1.Short titleThis Act may be cited as the
			 Safely Sheltering Disaster Victims Act
			 of 2013.
		2.Transfer of amounts to
			 provide tenant-based rental assistance for low-income families displaced by
			 Hurricane Sandy
			(a)TransferOf the amounts made available for
			 Department of Housing and Urban Development—Community Planning and
			 Development—Community Development Fund in title VIII of the Disaster
			 Relief Appropriations Act, 2013 (division A of Public Law 113–2; 127 Stat. 15),
			 $50,000,000, to remain available until expended, is hereby transferred to
			 Department of Housing and Urban Development—Public and Indian
			 Housing—Tenant-Based Rental Assistance for an additional amount for the
			 activities and assistance provided in this section.
			(b)Use for disaster
			 assistanceThe amounts
			 transferred by subsection (a) shall be used only for activities and assistance
			 for the provision of tenant-based rental assistance, including related
			 administrative expenses, authorized under the United States Housing Act of 1937
			 (42 U.S.C. 1437 et seq.) to areas impacted by Hurricane Sandy, subject to the
			 following requirements:
				(1)Expedited
			 availabilityThe amounts transferred by subsection (a) shall be
			 made available for such tenant-based rental assistance not later than the
			 expiration of the 60-day period that begins on the date of the enactment of
			 this Act.
				(2)Waiver of PHA
			 project-based limitationIn carrying out the activities
			 authorized under this heading, the Secretary shall waive section 8(o)(13)(B) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(B)).
				(3)Local admissions
			 preferenceAmounts transferred by subsection (a) may be provided
			 only to public housing agencies that agree to provide a preference, pursuant to
			 section 8(o)(6)(A) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(6)(A)), for making tenant-based assistance under such section 8(o)
			 available to eligible families displaced by Hurricane Sandy.
				(4)Eligible
			 familiesAmounts transferred by subsection (a) may be used only
			 for tenant-based rental assistance for families that are otherwise eligible for
			 such assistance under the terms of the program for such assistance under
			 section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)).
				(5)Continuation of
			 assistanceAn eligible family
			 that is provided tenant-based rental assistance with amounts transferred by
			 subsection (a) may continue to receive such assistance after the transferred
			 amounts are no longer available for such assistance, subject to the eligibility
			 of such family and the availability of amounts for such assistance made
			 available in appropriation Acts.
				(c)Emergency
			 designationAmounts
			 transferred under subsection (a) shall retain their designation as an emergency
			 requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.
			
